Exhibit 10.79

AMENDMENT NO. 8 TO THE SENIOR CREDIT FACILITY

AMENDMENT NO. 8 TO LOAN AND SECURITY AGREEMENT, dated as of September 30, 2005,
entered into by and among Wachovia Bank, National Association, successor by
merger to Congress Financial Corporation (Florida), in its capacity as agent
acting for and on behalf of the parties to the Loan Agreement (as hereinafter
defined) as lenders (in such capacity, “Agent”), the parties to the Loan
Agreement as lenders (individually a “Lender” and collectively, “Lenders”),
Supreme International, LLC, a Delaware limited liability company formerly known
as Supreme International, Inc. (“Supreme”), Jantzen, LLC, a Delaware limited
liability company formerly known as Jantzen, Inc. (“Jantzen”), Perry Ellis
Menswear, LLC, a Delaware limited liability company formerly known as Perry
Ellis Menswear, Inc. (“Perry Ellis Menswear”), Perry Ellis Europe Limited,
formerly known as Farah Manufacturing (U.K.) Limited, a private limited company
incorporated in England and Wales (“Perry Europe”), Salant Holding, LLC, a
Delaware limited liability company formerly known as Salant Holding Corporation
(“Salant Holding” and together with Supreme, Jantzen, Perry Europe and Perry
Ellis Menswear, each individually “Borrower” and collectively, “Borrowers”),
Perry Ellis International, Inc., a Florida corporation (“Parent”), PEI
Licensing, Inc., a Delaware corporation (“PEI Licensing”), Jantzen Apparel, LLC,
a Delaware limited liability company formerly known as Jantzen Apparel Corp.
(“Jantzen Apparel”), Supreme Real Estate I, LLC, a Florida limited liability
company (“Supreme I”), Supreme Real Estate II, LLC, a Florida limited liability
company (“Supreme II”), Supreme Realty, LLC, a Florida limited liability company
(“Supreme Realty”), Supreme Munsingwear Canada Inc., a Canada corporation
(“Supreme Canada”), Perry Ellis Shared Services Corporation, a Delaware
corporation (“PE Shared Services”), Winnsboro DC, LLC, a Delaware limited
liability company (“Winnsboro”), Tampa DC, LLC, a Delaware limited liability
company (“Tampa DC”), Perry Ellis International Group Holdings Limited, a
private company incorporated under the laws of Ireland having its principal
place of business in the Bahamas (“Group Holdings”) and Perry Ellis Real Estate,
LLC, a Delaware limited liability company formerly known as Perry Ellis Real
Estate Corporation (“PE Real Estate” and, together, with Parent, PEI Licensing,
Jantzen Apparel, Supreme I, Supreme II, Supreme Realty, Group Holdings, PE
Shared Services, Winnsboro, Tampa DC, and Supreme Canada, each individually a
“Guarantor” and collectively, “Guarantors”).

W I T N E S S E T H :

WHEREAS, Agent, Lenders, Borrowers and Guarantors have entered into financing
arrangements pursuant to which Lenders (or Agent on behalf of Lenders) have made
and may make loans and advances and provide other financial accommodations to
Borrowers as set forth in the Loan and Security Agreement, dated October 1,
2002, by and among Agent, Lenders, Borrowers and Guarantors, as amended by
Amendment No. 1 to Loan and Security Agreement, dated June 19, 2003, Amendment
No. 2 to Loan and Security Agreement, dated September 22, 2003, Amendment No. 3
to Loan and Security Agreement, dated December 1, 2003, Amendment No. 4 to Loan
and Security Agreement, dated February 25, 2004, Amendment No. 5 to Loan and



--------------------------------------------------------------------------------

dated as of September 30, 2004 and Amendment No. 7 to Loan and Security
Agreement (“Amendment No. 7”), dated as of February 26, 2005 (as the same may
hereafter be further amended, modified, supplemented, extended, renewed,
restated or replaced, the “Loan Agreement”, and together with all agreements,
documents and instruments at any time executed and/or delivered in connection
therewith or related thereto, as from time to time amended, modified,
supplemented, extended, renewed, restated, or replaced, collectively, the
“Financing Agreements”);

WHEREAS, Borrowers and Guarantors have requested that Agent and Lenders agree to
permit Perry Europe to incur certain unsecured indebtedness and make certain
other amendments to the Loan Agreement, and Agent and Lenders are willing to so
consent, subject to the terms and conditions set forth in this Amendment No. 8;
and

WHEREAS, by this Amendment No. 8, Agent, Lenders, Borrowers and Guarantors
desire and intend to evidence such consent and amendments.

NOW, THEREFORE, in consideration of the foregoing, the mutual agreements and
covenants contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

1. Definitions.

1.1 Additional Definitions. As used herein, the following terms shall have the
meanings given to them below, and the Loan Agreement and the other Financing
Agreements are hereby amended to include, in addition and not in limitation, the
following definitions:

(a) “Amendment No. 7 Post-Closing Letter” shall mean the letter agreement with
respect to certain post-closing items, dated as of February 26, 2005, by and
among Agent, Borrowers and Guarantors.

(b) “Amendment No. 8” shall mean Amendment No. 8 to Loan and Security Agreement
by and among Agent, Lenders, Borrowers and Guarantors, as the same now exists or
may hereafter be amended, modified, supplemented, extended, renewed, restated or
replaced.

1.2 Interpretation. For purposes of this Amendment No. 8, unless otherwise
defined herein, all capitalized terms used herein which are defined in the Loan
Agreement shall have the meanings given to such terms in the Loan Agreement.

2. Conditions Precedent to Loans to Perry Europe. Section 4 of the Loan
Agreement is hereby amended by adding the following at the end of such Section:

“4.3 Conditions Precedent to Loans to Perry Europe. The satisfaction of each of
the conditions set forth on Schedule 4.3 hereto (the “Perry Europe Conditions”)
is an additional condition precedent to (a) the making of Loans and/or providing
Letter of Credit Accommodations to Perry Europe and (b) the inclusion of any
assets of Perry Europe in the Borrowing Base (it being understood that Borrowers
and Guarantors shall not be obligated to satisfy the Perry Europe Conditions
pursuant to the Amendment No. 7 Post-Closing Letter).

 

2



--------------------------------------------------------------------------------

3. Indebtedness. Section 9.9 of the Loan Agreement is hereby amended by:

3.1 deleting subsection (n) of such Section in its entirety and replacing it
with the following:

“(n) contingent indebtedness owing to the issuers of surety bonds (i) issued for
the account of Borrowers and Guarantors (excluding Perry Europe) in an aggregate
outstanding amount not to exceed $6,000,000 and (ii) issued for the account of
Perry Europe in an aggregate outstanding amount not to exceed £600,000.”

3.2 deleting the period at the end of subsection (r) of such Section and
replacing it with “;”

3.3 adding at the end of such Section a new subsection as follows:

“(s) Indebtedness of Perry Europe to Barclays Bank or another financial
institution acceptable to Agent, provided, that, (i) in no event shall the
aggregate outstanding amount of such Indebtedness exceed £700,000, of which up
to £300,000 shall be in the form of letters of credit, (ii) such Indebtedness
shall be unsecured; except, that, the issuer of such letters of credit (“UK
Issuer”) may hold a security interest or lien solely on the inventory purchased
with the proceeds of any such letter of credit provided, that, such security
interest or lien shall at all times only secure reimbursement obligations of
Perry Europe for the letter of credit used to purchase the specific Inventory
constituting the collateral of UK Issuer and (iii) Perry Europe shall furnish to
Agent all notices or demands in connection with such Indebtedness either
received by Perry Europe or on its behalf promptly after the receipt thereof,
concurrently with the sending thereof, as the case may be.”

4. Schedules to Loan Agreement. The Loan Agreement is hereby amended by adding a
new Schedule 4.3 thereto in the form of Exhibit A to this Amendment No. 8.

5. Representations, Warranties and Covenants. Borrowers and Guarantors, jointly
and severally, represent, warrant and covenant with and to Agent and Lenders as
follows, which representations, warranties and covenants shall survive the
execution and delivery hereof:

5.1 this Amendment No. 8 has been duly authorized, executed and delivered by all
necessary action on the part of each Borrower and Guarantor which is a party
hereto and, if necessary, their respective stockholders, and is in full force
and effect as of the date hereof, and the agreements and obligations of
Borrowers and Guarantors contained herein constitute legal, valid and binding
obligations of Borrowers and Guarantors enforceable against them in accordance
with their terms except as such enforceability may be limited by (i) bankruptcy,
insolvency, reorganization, moratorium or similar laws of general applicability
affecting the enforcement of creditors’ rights and (ii) the application of
general principles of equity (regardless

 

3



--------------------------------------------------------------------------------

accordance with their terms except as such enforceability may be limited by
(i) bankruptcy, insolvency, reorganization, moratorium or similar laws of
general applicability affecting the enforcement of creditors’ rights and
(ii) the application of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law);

5.2 neither this Amendment No. 8 nor the transactions contemplated hereby are in
contravention of any applicable law, or the terms of any agreement to which any
Borrower or Guarantor is a party or by which any property of any Borrower or
Guarantor is bound; and

5.3 as of the date hereof, no Default or Event of Default exists or has occurred
and is continuing.

6. Conditions Precedent. The effectiveness of the amendments contained herein
shall only be effective upon the satisfaction of each of the following
conditions precedent in a manner satisfactory to Agent:

6.1 Agent shall have received executed counterparts of this Amendment No. 8,
duly authorized, executed and delivered by Borrowers, Guarantors and the
Required Lenders;

6.2 No Default or Event of Default shall exist or have occurred and be
continuing; and

6.3 Agent shall have received, in form and substance satisfactory to Agent, all
consents, waivers, acknowledgments and other agreements from third persons which
Agent may deem necessary or desirable in order to effectuate the provisions of
this Amendment No. 8.

7. Effect of this Amendment. This Amendment No. 8 and the instruments and
agreements delivered pursuant hereto (if any) constitute the entire agreement of
the parties with respect to the subject matter hereof and thereof, and supersede
all prior oral or written communications, memoranda, proposals, negotiations,
discussions, term sheets and commitments with respect to the subject matter
hereof and thereof. Except as expressly amended pursuant hereto, no other
changes or modifications to the Financing Agreements are intended or implied,
and in all other respects the Financing Agreements are hereby specifically
ratified, restated and confirmed by all parties hereto as of the effective date
hereof. To the extent that any provision of the Loan Agreement or any of the
other Financing Agreements are inconsistent with the provisions of this
Amendment No. 8, the provisions of this Amendment No. 8 shall control.

8. Further Assurances. Each Borrower and Guarantor shall execute and deliver
such additional documents and take such additional action as may be reasonably
requested by Agent or Lenders to effectuate the provisions and purposes of this
Amendment No. 8.

9. Governing Law. The rights and obligations hereunder of each of the parties
hereto shall be governed by and interpreted and determined in accordance with
the internal laws of the State of Florida (but excluding any principles of
conflicts of law or other rule of law that would cause the application of the
law of any jurisdiction other than the laws of the Stale of Florida).

 

4



--------------------------------------------------------------------------------

10. Binding Effect. This Amendment No. 8 shall be binding upon and inure to the
benefit of each of the parties hereto and their respective successors and
assigns.

11. Counterparts. This Amendment No. 8 may be executed in any number of
counterparts, but all of such counterparts shall together constitute but one and
the same agreement. In making proof of this Amendment No. 8, it shall not be
necessary to produce or account for more than one counterpart thereof signed by
each of the parties hereto. Delivery of an executed counterpart of this
Amendment No. 8 by telecopier shall have the same force and effect as delivery
of an original executed counterpart of this Amendment No. 8. Any party
delivering an executed counterpart of this Amendment No. 8 by telecopier also
shall deliver an original executed counterpart of this Amendment No. 8, but the
failure to deliver an original executed counterpart shall not affect the
validity, enforceability, and binding effect of this Amendment No. 8 as to such
party or any other party.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 8 to be
duly executed and delivered by their authorized officers as of the day and year
first above written.

 

SUPREME INTERNATIONAL, LLC,

formerly known as Supreme International, Inc.

By:  

Perry Ellis International, Inc.,

its Managing Member

By:  

/s/    Illegible

Title:

    

JANTZEN, LLC,

formerly known as Jantzen, Inc.

By:  

Perry Ellis International, Inc.,

its Managing Member

By:  

/s/    Illegible

Title:

    

PERRY ELLIS MENSWEAR, LLC,

formerly known as Perry Ellis Menswear, Inc.

By:  

Perry Ellis International, Inc.,

its Managing Member

By:  

/s/    Illegible

Title:

    

SALANT HOLDING, LLC,

formerly known as Salant Holding Corporation

By:  

Perry Ellis International, Inc.,

its Managing Member

By:  

/s/    Illegible

Title:

    

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

6



--------------------------------------------------------------------------------

[SIGNATURES CONTINUED FROM PRECEDING PAGE]

 

PERRY ELLIS EUROPE LIMITED, formerly

known as Farah Manufacturing (U.K.) Limited

By:  

/s/    Illegible

Title:

     By:     

Title:

    

Present when the Common Seal of

PERRY ELLIS INTERNATIONAL GROUP

HOLDINGS LIMITED hereunto offered

By:  

/s/    Illegible

Title:

     By:  

/s/    Illegible

Title:

    

PERRY ELLIS INTERNATIONAL, INC.

PEI LICENSING, INC.

By:  

/s/    Illegible

Title:

     SUPREME MUNSINGWEAR CANADA, INC. By:  

/s/    Illegible

Title:

    

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

7



--------------------------------------------------------------------------------

[SIGNATURES CONTINUED FROM PRECEDING PAGE]

 

JANTZEN APPAREL, LLC,

formerly known as Jantzen Apparel Corp.

By:  

PEI Licensing, Inc.,

its Managing Member

By:  

/s/    Illegible

Title:

    

SUPREME REAL ESTATE I, LLC

By:  

/s/    Illegible

Title:

    

SUPREME REAL ESTATE II, LLC

By:  

/s/    Illegible

Title:

    

SUPREME REALTY, LLC

By:  

/s/    Illegible

Title:

    

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

8



--------------------------------------------------------------------------------

[SIGNATURES CONTINUED FROM PRECEDING PAGE]

 

PERRY ELLIS SHARED SERVICES CORPORATION By:  

/s/    Illegible

Title:

    

WINNSBORO DC, LLC

By:  

Perry Ellis International Inc.,

its Managing Member

By:  

/s/    Illegible

Title:

    

TAMPA DC, LLC

By:  

Perry Ellis International Inc.,

its Managing Member

By:  

/s/    Illegible

Title:

    

PERRY ELLIS REAL ESTATE, LLC,

formerly known as Perry Ellis Real Estate Corporation

By:  

Perry Ellis International Inc.,

its Managing Member

By:  

/s/    Illegible

Title:

    

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

9



--------------------------------------------------------------------------------

[SIGNATURES CONTINUED FROM PRECEDING PAGE]

 

AGREED:

   

WACHOVIA BANK, NATIONAL ASSOCIATION,

successor by merger to Congress Financial Corporation (Florida), as Agent and a
Lender

    By:  

/s/    Illegible

     

Title:

 

Director

      THE CIT GROUP/COMMERCIAL SERVICES, INC.     By:  

/s/    Illegible

     

Title:

 

Vice President

     

THE ISRAEL DISCOUNT BANK OF NEW YORK

    By:  

/s/    David Keinan

    By:  

/s/    Dilian G. Schulz

Title:

 

Senior Vice President

Regional Manager for Florida

   

Title:

 

First Vice President &

Chief Credit Officer for Florida

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

10



--------------------------------------------------------------------------------

[SIGNATURES CONTINUED FROM PRECEDING PAGE]

 

HSBC BANK USA, NATIONAL ASSOCIATION

By:

    

Title:

    

HSBC BUSINESS CREDIT (USA) INC.

By:

 

/s/    Illegible

Title:

 

Vice President

BURDALE FINANCIAL LIMITED

By:

 

/s/    Illegible

Title:

 

Credit Manager

 

11



--------------------------------------------------------------------------------

EXHIBIT A

TO

AMENDMENT NO. 8

SCHEDULE 4.3

Conditions Precedent to UK Borrowing

1. Agent shall have conducted, in manner satisfactory to Agent, a field
examination with respect to the Accounts, Inventory and Records of Perry Europe;

2. Agent shall have received the following duly executed documents, in form and
substance satisfactory to Agent, (a) a share mortgage by Parent in favor of
Agent with respect to the remaining thirty-five percent (35%) of the issued and
outstanding shares of Group Holdings to secure the guarantee by Parent of the
Obligations of the Foreign Loan Parties (other than Supreme Canada), (b) a
debenture duly executed by Group Holdings in favor of Agent, (c) a share
mortgage by Group Holdings in favor of Agent with respect to all of the issued
and outstanding shares of Perry Europe, and (d) a debenture duly executed by
Perry Europe in favor of Agent (together, the “Foreign Law Security Documents”);

3. the share mortgage with respect to sixty-five (65%) of the issued and
outstanding shares of Group Holdings which is being held in escrow pursuant to
the Escrow Agreement, dated                     , 2005, between Parent and
Agent, shall be released from escrow.

4. Agent shall have received, in form and substance satisfactory to Agent, a
certified copy of the resolutions of the board of directors of each Foreign Loan
Party (other than Supreme Canada) approving such Foreign Loan Party’s entry into
the Foreign Law Security Documents to which it is a party, and any related
documentation;

5. Agent shall have received, in form and substance satisfactory to Agent, a
director’s certificate from each of the Foreign Loan Parties (other than Supreme
Canada) (a) certifying that all corporate action required to enable such Foreign
Loan Party to enter into, execute and perform its obligations under the Foreign
Law Security Documents to which it is a party and to authorize the transactions
contemplated therein has been taken, (b) setting out the specimen signatures of
those persons authorized to execute those Foreign Law Security Documents to
which it is a party on behalf of such Foreign Loan Party (or confirming that the
position as set out in the director’s certificate delivered by such Foreign Loan
Party to Agent in respect of Amendment No. 7 has not changed); (c) certifying
that the performance by such Foreign Loan Party of its rights and obligations
under the Foreign Law Security Documents would not cause any borrowing limit
binding on it to be exceeded; and (d) certifying that there has been no change
to the constitutional documents of such Foreign Loan Party since certified
copies were delivered to Agent as a condition precedent under Amendment No. 7;

6. Agent shall have received, in form and substance satisfactory to Agent, a
certified copy of each notice required to be dispatched pursuant to the Foreign
Law Security Documents and acknowledgements from all recipients of such notices
as required by the Foreign Law

 

1



--------------------------------------------------------------------------------

Security Documents or agreement by the relevant recipient of the form of
acknowledgement to be given by it;

7. Agent shall have received, in form and substance satisfactory to Agent, a
copy of the mandate for each Blocked Account in the United Kingdom, which are to
be operated in accordance with the terms of the Loan Agreement, duly completed
(so far as possible) by Perry Europe and evidence satisfactory to Agent that
such Blocked Accounts have been opened;

8. Agent shall have received evidence, in form and substance satisfactory to
Agent, that Agent has a valid and perfected fixed charge on the Accounts of
Perry Europe and a valid and perfected floating charge on all of the other
assets of each Foreign Loan Party (other than Supreme Canada), subject only to
the liens permitted under Section 9.8 of the Loan Agreement.

9. Agent shall have received, in form and substance satisfactory to Agent,
results of all final company and winding up searches in relation to each Foreign
Loan Party (other than Supreme Canada);

10. Agent shall have received stock certificates representing one hundred
percent (100%) of the issued and outstanding shares of Capital Stock of Perry
Europe and the remaining thirty-five percent (35%) of the issued and outstanding
shares of Capital Stock of Group Holdings, in each case together with a related
stock transfer form executed in blank and with a certified copy of the register
of members of each Foreign Loan Party (other than Supreme Canada); and

11. Agent shall have received, in form and substance satisfactory to Agent,
legal opinions in respect of the security constituted by, and the Foreign Loan
Parties’ (other than Supreme Canada) entry into, the Foreign Law Security
Documents.

 

2